DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  at line 11, the limitation “between them” should be “between the fan casing and the mobile cowl”; at lines 14, 16, 17, the limitation “the blades” and “the blade is” should be “the plurality of blades are”; at line 20, the limitation “each blade” should be “each blade of the plurality of blades”; at line 24, the limitation “an axis of rotation” should be “the axis of rotation”; at line 24, the limitation “the blade” should be each respect blade”; at line 28, the limitation “teeth of the toothed arc” should be “the teeth of the toothed arc” to be consistent with the recitation at line 29. Appropriate correction is required.
Claim 2 is objected to because: at line 4, the limitation “the blades” should be “the plurality of blades”.
Claim 3 is objected to because: at line 4, the limitation “at its proximal end” should be “at the proximal end”.
Claim 4 is objected to because: at lines 3-4, the limitation “the blades” should be “the plurality of blades.”; at line 3, the limitation “where the offset angle must be large enough to avoid contact” should be “where the offset angle is large enough to avoid contact…”


Allowable Subject Matter
Claims 1-7 are allowed notwithstanding the claim objections identified above.
 The following is an examiner’s statement of reasons for allowance: the prior art is aware of thrust reverser blockers in the configuration where a plurality of blades are rotated to block the fan bypass duct. See for example Morrison US 2,933,890, rotating duct blockers 5 pivot about point 50 to open and close the duct; Stachowiak US 4,030,290 having a plurality of blades 71 that raise radially outward to block a duct; Higgins US 2017/0198658 shows a plurality of blades 310 that pivot to block a door in an interleaved manner; Gardes et al. US 2019/0284952. Other less conventional manners for duct blocking in thrust reversers are cited. See Clark US 3,248,878, the thrust reverser 18 rotates blades into and out of the flow; Beale US 3,620,022 shows a plurality of vanes which pivot 90 degrees to open and close doors; Kleckner US 3,699,682 shows a duct reverser having a plurality of blades rotated into and out of a duct; Burghdoff US 2015/0122904 particularly showing a geared mechanism 252, 214 pivoting doors 114. Other subject matter regarded as relevant to the inventive concept is cited also. See Renshaw US 5,782,432 showing a plurality of blades 74 closing and opening to vary an exhaust duct. Geared translating elements are also known in the art. See Ljungstrom 2,567,490 gearing element 6 moves track 8; See Mattia US 3,344,604 element 18 pushing an arc tooth, see fig.2; Remlaoui US 5,209,057 teaching a toothed arc rotationally advancing a component by a gear 36. However, no prior art teaches a toothed sector on a blade driven by a toothed arc and actuated with a cam and groove as claimed in claim 1 in combination with the remaining limitations of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
This application is in condition for allowance except for the following formal matters: 
The claim objections listed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741